--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



RECEIVABLES AND SERVICING RIGHTS
PURCHASE AND SALE AGREEMENT


 
THIS RECEIVABLES AND SERVICING RIGHTS PURCHASE AND SALE AGREEMENT dated as of
December 29, 2006, (the “Agreement”) executed by SOLAR POWER, INC., a Nevada
corporation, formerly known as Welund Fund, Inc., as seller (“Seller”) and
VILLAGE AUTO, LLC, a California limited liability company, as purchaser
(“Purchaser”).
 
W I T N E S S E T H:
 
WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables, the
Servicing Rights and Other Conveyed Property.
 
WHEREAS, Purchaser and its affiliate Accredited Adjusters, LLC are currently
servicing and administering the collection of the monthly payments on the
Receivables on behalf of Seller.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement.
 
SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:
 
“Agreement” shall mean this Receivables and Servicing Rights Purchase and Sale
Agreement and all amendments hereof and supplements hereto.
 
“Amount Financed” means, with respect to a Receivable, the aggregate amount
advanced under such Receivable toward the purchase price of the Financed Vehicle
and any related costs, including amounts advanced in respect of accessories,
insurance premiums, service and warranty contracts, other items customarily
financed as part of retail automobile installment sale contracts or promissory
notes, and related costs.
 
“Cutoff Date” means September 30, 2006.
 

1

--------------------------------------------------------------------------------


 
“Electronic Ledger” means the electronic master record of the retail installment
sales contracts or installment loans of the Seller.
 
“Financed Vehicle” means an automobile or light-duty-truck, van or minivan,
together with all accessories thereto, securing an Obligor’s indebtedness under
the respective Receivable.
 
“Lien” means a security interest, lien, charge, pledge, equity, or encumbrance
of any kind, other than tax liens, mechanics’ liens and any liens that attach to
the respective Receivable by operation of law as a result of any act or omission
by the related Obligor.
 
“Obligor” on a Receivable means the purchaser or co-purchasers of the Financed
Vehicle and any other Person who owes payments under the Receivable.
 
“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to this Agreement other than the Receivables.
 
“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
unincorporated organization or government or any agency or political subdivision
thereof.
 
“Payoff Balance” means the amount required to satisfy a Receivable in full,
which amount includes the unpaid principal balance, accrued and unpaid interest
due on the account, advances on the account and any other costs as applicable.
 
“Purchased Receivable” means a Receivable repurchased by the Seller.
 
“Receivables” means the motor vehicle receivables listed on the Schedule of
Receivables attached hereto.
 
“Schedule of Receivables” means the schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.
 
“Servicing Rights” means all of Seller’s right, title and interest in and to the
servicing of the Receivables and the securities backed thereby, including,
without limitation, the right to receive servicing fees, and the associated
right, title and interest of the Seller in the Receivables, advances on the
Receivables, collection account balances, escrow account balances, contract
rights, incidental income and benefits, and exclusive rights to possession and
use of custodial and servicing files and records directly or indirectly related
thereto, including, without limitation, Obligor lists and insurance policies.   
 
SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement; references to
Persons include their permitted successors and assigns; and the terms “include”
or “including” mean “include without limitation” or “including without
limitation.”
 

2

--------------------------------------------------------------------------------


 
SECTION 1.4 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.
 
ARTICLE II
CONVEYANCE OF THE RECEIVABLES
AND THE OTHER CONVEYED PROPERTY
 
SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.
 

 
a.
Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse and
Purchaser hereby purchases, all right, title and interest of Seller in and to
the Receivables, the Servicing Rights and the Other Conveyed Property. It is the
intention of Seller and Purchaser that the transfer and assignment contemplated
by this Agreement shall constitute a sale of the Receivables, the Servicing
Rights and the Other Conveyed Property from Seller to Purchaser, conveying good
title thereto free and clear of any Liens, and the beneficial interest in and
title to the Receivables, the Servicing Rights and the Other Conveyed Property
shall not be part of Seller’s estate in the event of the filing of a bankruptcy
petition by or against Seller under any bankruptcy or similar law.

 

 
b.
Simultaneously with the conveyance of the Receivables, the Servicing Rights and
the Other Conveyed Property to Purchaser, Purchaser has paid or caused to be
paid to or upon the order of Seller $12,694.00 by wire transfer of immediately
available funds.

 
SECTION 2.2 Termination of Servicing Agreement. The Purchase and Servicing
Agreement entered into as of March 30, 2005 between Purchaser and Seller
relating to the servicing and administration of the collection of the
Receivables is hereby terminated. Furthermore, as of December 29, 2006, (a) the
Seller has paid all amounts due to Purchaser and its affiliates, including
Accredited Adjusters, LLC in full and Seller has no obligation to make any
payments to the Purchaser, and (b) Purchaser and its affiliates have paid Seller
all of Seller’s receivables collected by Purchaser and its affiliates.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
SECTION 3.1 Representations and Warranties of Seller Relating to Seller. Seller
makes the following representations and warranties as of the date hereof on
which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property.
 

 
a.
Organization and Good Standing. Seller has been duly organized and is validly
existing as a corporation in good standing under the laws of the State of
Nevada, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

 

3

--------------------------------------------------------------------------------


 

 
b.
Power and Authority. Seller has the power and authority to execute and deliver
this Agreement and to carry out its terms and their terms, respectively; Seller
has full power and authority to sell and assign the Receivables and the Other
Conveyed Property to be sold and assigned to and deposited with Purchaser
hereunder and has duly authorized such sale and assignment to Purchaser by all
necessary corporate action; and the execution, delivery and performance of this
Agreement has been duly authorized by Seller by all necessary corporate action.

 

 
c.
True Sale. The Receivables are being transferred with the intention of removing
them from Seller’s estate pursuant to Section 541 of the Bankruptcy Code, as the
same may be amended from time to time.

 

 
d.
Chief Executive Office. The chief executive office of Seller is located at 136
East South Temple, Suite 2112, Salt Lake City, UT 84111.

 
 
SECTION 3.2 Representations and Warranties of Seller Relating to the Receivables
and Other Conveyed Property. Seller makes the following representations and
warranties as of the date hereof on which Purchaser relies in purchasing the
Receivables and the Other Conveyed Property.
 

 
a.
Schedules of Receivables. The information set forth in the Schedules of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

 
b.
Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Vehicle securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No terms
of any Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File.

 

 
c.
Good Title. Immediately prior to the conveyance of the Receivables to Purchaser
pursuant to this Agreement, Seller was the sole owner thereof and had good and
indefeasible title thereto, free of any Lien and, upon execution and delivery of
this Agreement by Seller, Purchaser shall have good and indefeasible title to
and will be the sole owner of such Receivables, free of any Lien.

 

 
d.
Payoff Balance. At the Cutoff Date, the Payoff Balance of each Receivable set
forth in the Schedule of Receivables is true and accurate in all material
respects.

 
SECTION 3.3 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement
 

4

--------------------------------------------------------------------------------



 

 
a.
Organization and Good Standing. Purchaser has been duly organized and is validly
existing and in good standing as a limited liability company under the laws of
the State of California, with the power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property.

 

 
b.
Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect the validity or enforceability of the Receivables and the Other
Conveyed Property, or Purchaser’s ability to acquire the Receivables or the
Other Conveyed Property or to perform its obligations hereunder.

 

 
c.
Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

 

 
d.
Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

 
ARTICLE IV
MISCELLANEOUS
 
SECTION 4.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.
 
SECTION 4.2 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement and
that in its opinion may involve it in any expense or liability.
 
SECTION 4.3 Amendment. This Agreement may be amended from time to time by the
parties only by written agreement signed by the Seller and the Purchaser.

5

--------------------------------------------------------------------------------


 
SECTION 4.4 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to 136 East South Temple,
Suite 2112, Salt Lake City, UT 84111, Attn: Terrell W. Smith, or (b) in the case
of Purchaser, to 1940 Zinfandel Drive, Suite R, Rancho Cordova, CA 95670, Attn:
Robert Freiheit or such other address as shall be designated by a party in a
written notice delivered to the other party.
 
SECTION 4.5 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement. This Agreement may not be modified,
amended, waived or supplemented except as provided herein.
 
SECTION 4.6 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.
 
SECTION 4.7 Intention of the Parties.
 

 
a.
The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables, the Servicing Rights and the Other Conveyed Property, conveying
good title thereto free and clear of any Liens, from Seller to Purchaser, and
that the Receivables, the Servicing Rights and the Other Conveyed Property shall
not be a part of Seller’s estates in the event of the bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, or the
occurrence of another similar event, of, or with respect to Seller. In the event
that such conveyance is determined to be made as security for a loan made by
Purchaser or Seller, the parties intend that Seller shall have granted to
Purchaser a security interest in all of Seller’s right, title and interest in
and to (collectively, the “Collateral”):

 

 
1.
the Receivables and all moneys received thereon after the Cutoff Date, as
applicable,

 

 
2.
the Servicing Rights,

 

 
3.
the Other Conveyed Property conveyed to Purchaser by Seller pursuant to this
Agreement including (a) an assignment of the security interests in the Financed
Vehicles granted by Obligors pursuant to the Receivables and any other interest
of the Seller in such Financed Vehicles, (b) any proceeds and the right to
receive any proceeds with respect to the Receivables from claims on any physical
damage, credit life or disability insurance policies covering Financed Vehicles
or Obligors and any proceeds from the liquidation of the Receivables, net of
reasonable liquidation expense, (c) the related Receivables Files and (d) the
proceeds of any and all of the foregoing,

 
6

--------------------------------------------------------------------------------


 

 
4.
all of the Seller’s (a) Accounts, (b) Chattel Paper, (c) Documents,
(d) Instruments, and (e) General Intangibles (as such terms are defined in the
applicable UCC) relating to the property described in items (1), (2) and (3),
and

 

 
5.
all proceeds and investments with respect to items (1), (2), (3) and (4) above.

 

 
b.
This Agreement shall constitute a security agreement under applicable law.

 
SECTION 4.8 Governing Law. This Agreement shall be construed in accordance with,
and this Agreement and all matters arising out of or relating in any way to the
Agreement shall be governed by, the law of the State of Nevada.
 
SECTION 4.9 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.
 
 
(Signature page follows.)
 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 

7

--------------------------------------------------------------------------------



 


 
IN WITNESS WHEREOF, the parties have caused this Purchase and Servicing
Agreement to be duly executed by their respective officers as of the day and
year first above written.



 
SOLAR POWER, INC.
 
as Seller
             
By  /s/ Steven Strasser                                        
   
Name: Steven Strasser
   
Title: President
       
VILLAGE AUTO, LLC
 
as Purchaser
             
By  /s/ Robert Freiheit                                         
   
Name: Robert Freiheit
   
Title: Managing Member



 


 
 


 
 


 
 


 
 


 
 


 

8

--------------------------------------------------------------------------------





SCHEDULE A
SCHEDULE OF RECEIVABLES
 





           
PER STATEMENTS
   
 
Customer
 
Contract
 
Payoff
 
Collections for 10/1 to 12/28/06
 
Payoff
 
Principal
Stock #
 
Name
 
Date
 
9/30/2006
 
Total
 
Interest
 
Principal
 
12/28/2006
 
12/28/2006
330
 
Apple, B.
 
3/15/2004
 
3,441.17
 
773.97
 
156.84
 
617.13
 
2,805.76
 
2,783.79
1155
 
De Perez, A.
 
6/7/2004
 
782.08
 
300.00
 
40.87
 
259.13
 
503.95
 
152.50
1040
 
Fines, F.
 
2/15/2004
 
1,690.32
 
725.40
 
59.14
 
666.26
 
1,019.64
 
1,004.30
03BHPH634
 
Keven, M.
 
12/12/2003
 
7,680.80
 
1,000.00
 
246.22
 
753.78
 
6,928.19
 
5,085.86
1057
 
Martinez, M.
 
3/2/2004
 
123.29
 
-
 
-
 
-
 
128.75
 
106.58
1148
 
Prasad, U.
 
5/6/2004
 
831.92
 
860.59
 
47.41
 
813.18
 
-
 
-
1209
 
Robinson, S.
 
12/17/2004
 
7,513.11
 
1,000.00
 
362.22
 
637.78
 
6,794.13
 
6,584.52
1125
 
Taketa, J.
 
5/7/2004
 
576.98
 
-
 
-
 
-
 
604.96
 
546.40
1003
 
Withrow-Clark, R.
 
1/27/2004
 
1,359.82
 
1,400.00
 
44.50
 
1,355.50
 
-
 
-
1171
 
Zeno, L.
 
5/28/2004
 
1,387.51
 
435.00
 
134.95
 
300.05
 
1,020.45
 
996.03
                                 
Totals
         
25,387.00
 
6,494.96
 
1,092.15
 
5,402.81
 
19,805.83
 
17,259.98


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------